DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 12, and 22 were amended. Claims 1-30 are pending.
Claims 1 and 22 are objected to for minor informalities.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
Applicant’s arguments filed 05/02/2022 have been fully considered, but are not persuasive.

Applicant argues, see especially pages 18-19, that the prior art (and Rojas in particular) fails to teach or suggest “wherein the refined threshold scales temporally respective [to] when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system”. This argument is moot in view of the new grounds of rejection necessitated by Applicant’s amendment. In particular, newly cited Meier is relied upon (as cited in combination with Anderson and Coopersmith) to teach this limitation. See current grounds of rejection for further details.

Applicant argues, see especially pages 19-20, that Coopersmith teaches away from “training the one or more neural networks with data points taken at prior times from the particular field and at least one field associated with the particular field”. Applicant argues that Coopersmith on page 94, as cited in Applicant’s arguments, says or implies that the training taught by Coopersmith is disclosed as only being appropriate in the particular context of a given tract of farmland for a particular type of work on a particular day. Examiner respectfully disagrees. First, Examiner respectfully disagrees that the cited portion of Coopersmith can be reasonably interpreted as teaching away from using data from various fields. Applicant appears to read “This current analysis focuses upon a general test case for agricultural soil drying, where ‘dry’ implies that a given tract of farmland is viable for a particular type of work (e.g., planting, crop treatment, or harvesting) on a given day” as providing a definition of what constitutes a “particular context”. This appears to provide an example of a scenario which would fall within the scope of a “particular context” rather than providing an exhaustive definition of a “particular context”. A teaching of a particular scenario cannot be reasonably interpreted as teaching away from any other scenarios. Second, the “current analysis” referred to by Coopersmith actually makes use of multiple fields. As described in the current rejection responsive to Applicant’s amendment, Coopersmith section 2 describes using data from multiple plots/fields (“To the southeast are the largest plots maintained by EBI, upon which soil condition assessments were gathered.”). Third, Coopersmith further suggests using data from other fields in the second paragraph of section 5: “Follow-on research suggests that the wetting/drying process can be modeled at one location with insights applied at other locations that are similar in terms of hydroclimate and soil types”. 

Claim Objections
Claims 1 and 22 are objected to because of the following informalities: 
Claims 1 and 22 recites “wherein the refined threshold scales temporally respective when the feedback is provided”. This appears to be a typographical error for “wherein the refined threshold scales temporally respective to when the feedback is provided” as in claim 12.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 7, 17 and 28: “crop growth model configured to indicate various stages of crop growth for the particular field”, which invokes 112(f) because the term of "a crop growth model configured to indicate…” meets the 112(f) three-prong test- prong A: the term “a crop growth model” serves as a generic placeholder for “means”; prong B: there is the functional recitation of "configured to indicate…" prong C: there is no structure recited for performing the recited functions.
Claims 11 and 30: “a decision support tool configured to provide one or more advisories of the field trafficability to a user ” which invokes 112(f) because the term of "a decision support tool configured to provide…” meets the 112(f) three-prong test- prong A: the term “a decision support tool” serves as a generic placeholder for “means”; prong B: there is the functional recitation of "configured to provide…" prong C: there is no structure recited for performing the recited functions.
Claim 12, and consequently dependent claims 13-21: “a weather modeling module configured to diagnose and predict” which invokes 112(f) because the term of "a weather modeling module configured to diagnose and predict…” meets the 112(f) three-prong test- prong A: the term “a weather modeling module” serves as a generic placeholder for “means”; prong B: there is the functional recitation of "configured to diagnose and predict…" prong C: there is no structure recited for performing the recited functions.
Claim 21: “a diagnostic support tool configured to provide” which invokes 112(f) because the term of "a diagnostic support tool configured to provide…” meets the 112(f) three-prong test- prong A: the term “a diagnostic support tool” serves as a generic placeholder for “means”; prong B: there is the functional recitation of "configured to provide…" prong C: there is no structure recited for performing the recited functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “crop growth model” recited in claims 7, 17, and 28 is described at [0028] and [0041-0042]. [0101] describes a variety of hardware which may implement the modeling framework. For the purposes of examination, this limitation is being interpreted as hardware as described at [0101] configured to determine as an output prediction or estimation of a stage of crop growth for the field as claimed.

The “decision support tool” recited in claims 11 and 30 is described at [0038], [0058], [0063-0064] and [0069-0070]. [0101] describes a variety of hardware which may implement the modeling framework. For the purposes of examination, this limitation is being interpreted as hardware as described at [0101] configured to provide an advisory to a user as claimed.

The “weather modeling module” recited in claim 12 and claims dependent thereon is described at [0103], where it is indicated that “Modules are intended to refer to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, expert system or combination of hardware and software that is capable of performing the data processing functionality described herein.” Performing weather modeling is described at [0027, 0034, 0035, 0071, 0074]. [0101] describes a variety of hardware which may implement the modeling framework. For the purposes of examination, this limitation is being interpreted as hardware as described at [0101] configured to diagnose and predict the weather as claimed.

The “diagnostic support tool” recited in claim 21 performs the same function as the decision support tool, which is described at [0038], [0058], [0063-0064] and [0069-0070]. [0101] describes a variety of hardware which may implement the modeling framework. For the purposes of examination, this limitation is being interpreted as hardware as described at [0101] configured to provide an advisory to a user as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-16, 19-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “Anderson” (US 2007/0288167 A1, previously cited) in view of “Coopersmith” (Machine learning assessments of soil drying for agricultural planning), further in view of “Meier” (US 2015/0217449 A1). 

	Regarding claim 1, Anderson teaches
	A method of diagnosing and predicting in-field soil conditions ([0009] describes a method for determining field readiness using moisture modeling. Moisture level is an in-field soil condition.)
for assessing a field's trafficability for performance of one or more specific field operations, comprising: ([0047] describes using the soil moisture to create a trafficability index or map. [0050] indicates that the field trafficability index may be used to determine whether or not application of a fertilizer may be performed. Application of fertilizer is understood to be a specific field operation.)
diagnosing and predicting weather conditions impacting soil conditions in a particular field by profiling expected weather conditions for the particular field from at least one of ([0028] describes estimating historical and/or forecasted weather conditions for a particular field. The estimation of historical weather is diagnosis and the estimation of future weather is prediction. [0027] describes the historical or forecasted weather being used to establish moisture factors. [0028] describes estimating (i.e. profiling) the historical or forecasted weather using a variety of inputs. See below for some of these.)
in-situ weather data, ([0028] describe using in situ measurement for estimating weather events for a particular field.)
remotely-sensed weather data, ([0028] describes using Doppler radar estimates for estimating weather events for a particular field. Doppler radar is a form of remote sensing.)
and modeled weather data; ([0028] describes using interpolation (a form of modeling) of NOAA measurements for estimating weather events for a particular field.)
developing an agronomic model of one or more physical and empirical characteristics impacting soil conditions in the particular field to predict a soil’s suitability for the performance of the one or more specific field operations…, the soil’s suitability predicted by:([0036] describes using either equation 1 or equation 2 to estimate the response of the soil. These two equations taken together with the parameter computation and updating steps make up the  agronomic model. [0036], equation 1 and [0040], equation 2 shows two different equations of the model used to update the prediction. Each involves physical (e.g. ground cover or crop factor) and empirical (e.g. hourly rainfall) conditions that impact soil conditions (e.g. soil moisture) in the field. [0054] describes performing the corrections using the observations using machine learning. The artificial intelligence model is taken to be the entire computation system of Anderson including equations 1 and 2 in [0036] along with the secondary computations required for using equations 1 and 2 (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]). Continuously updating the model is understood to correspond to developing the model. [0050] describes an application of the trafficability index being application of fertilizer. This indicates that Anderson contemplates using the index for a specific operation. As described at [0050], the soil trafficability index/map is based on soil moisture data, soil type information and applicator information. That is, the determination of whether or not trafficability is at a certain level is dependent on the applicator (for performing the operation) and the soil moisture level. Furthermore, [0002] indicates that applying fertilizer when the field is too wet may damage the field.)
simulating an expected soil condition response in the particular field from crop and soil characteristics in the particular field and the diagnosed and predicted weather conditions; ([0036], equation 1 and [0040], equation 2 show two different models that are used to predict the response of the soil condition in the field according to whether or not it is raining (equation 1) or not raining (equation 2)) [0031] describes the crop factor as being a measure of crop water uptake that is related to the crop stage. That is, the crop factor is a crop characteristic. [0036], equation 1 shows using a current ground cover factor to simulate the soil response. [0030] describes the ground cover factor as considering crop canopy, residue, and tillage practice. Residue and tillage practice, in particular, are soil characteristics. [0036], equation 1 and [0040], equation 2 also show using SFi and SFo. As described in [0018], these acronyms stand for soil element inflow factor and soil element outflow factor. As described in [0035], these factors are related to water runoff and absorption by lower soil layers. [0036] indicates that the equation to use depends on whether the field is subject to the "raining" or "drying" state.)
associating one or more observations of field conditions and soil properties that are indicative of variability in the soil’s suitability for the performance of the one or more specific field operations from at least one of the particular field and one or more other fields associated with the particular field, at one or more times, with the diagnosed and predicted weather conditions, simulated expected soil condition response, and the crop and soil characteristics,  ([0054] describes using ground truth observation as an opportunity for the model to learn. The paragraph describes using the ground truth information and machine learning to correct the soil model, or rainfall measurements. The use of machine learning to identify the data or parameter that needs to be corrected based on an observation is taken to be the associating. [0051] describes ground truthing information as including, among other things, observations from humans or  in situ soil moisture sensors. Soil sensor readings provide an indication of variation of soil moisture content. [0050] describes the scouting missions (i.e. the observations) as being for determining whether or not a field is capable of being worked by, e.g., a fertilizer applicator without compacting the soil. [0054] describes the correction being applied to the "current field" (i.e. the particular field). [0054] also describes making the adjustments to similar/associated fields. [0051] describes the ground truthing information being collected at least once. [0054] describes performing a correction to a field for a current rain event or for future rain events. [0054] describes identifying a likely source of a discrepancy (e.g. soil model or rainfall measurements) between the simulated and observed soil moisture. The discrepancy is an association between the modeled moisture and the observed moisture. [0054] describes adjusting the SFi and SFo functions (which are soil characteristics) using machine learning. The determination that these functions need to be updated is an association between the observation and these characteristics. [0054] further describes identifying similitude between field simulation elements. As described above, this includes a crop and  cover factors (i.e. crop characteristics). [0054] describes performing the corrections using the observations using machine learning.)
… to adjust one or more initial simulations of the expected soil condition response (Equations 1 and 2 in [0036] along with the secondary computations required for using equations 1 and 2 (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]) adjust the initial simulations of the expected soil condition response.)
…predict the expected soil condition response and soil property outcomes at current and future times in either the particular field or fields associated with the particular field; and… ([0034-0035] indicates that the prediction of soil condition described in detail above may be for current or future times.) 
…translating a combined analysis of the diagnosed and predicted weather conditions, the expected soil condition response, ([0047] describes creating the trafficability index/map using at least a soil moisture map. This is the translating step: the moisture map is being translated into a trafficability map or index. The combined analysis is the application of equations 1 and 2 in [0036] and [0040] along with the secondary computations required for doing this (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054], where this is performed using machine learning). The inputs to the analysis are described below.  The model which performs the combined analysis is an artificial intelligence model because it is able to adapt to new data as described in [0054]. Figure 1A element 34-1 shows the historical and forecasted weather being in the combined analysis. The historical and forecasted weather is further described above. Figure 1A, element 14 is the fast soil moisture estimator. This is the model described in [0036]-[0045] which is discussed above. It predicts the response of a soil moisture level to a weather event (raining or not raining). As described above, the model which predicts the response of soil moisture to a weather event uses a current ground cover factor and a current crop factor as shown in Figure 1A, elements 36 and 38. Figure 1B, element 48 shows the ground truthing information being used by element 20, the scouting mission planner learning module. This is the module described in [0053]-[0054] which uses the observation and uses it to determine parts of the prediction process (described above) to perform learning.)
…into a trafficability profile of the soil compaction and structural capacity for access by and support for agricultural equipment for the performance of the one or more specific field operations, the trafficability profile representing a predicted soil suitability for the performance of the one or more specific field operations; ([0047] describes creating the trafficability index/map of the soil compaction and structural capacity for access to and support for agricultural equipment; [0050] indicates that one of the indices may indicate "percent of field with little or no soil compaction from applicator". That is, the profile provides an indication of soil compaction and suitability for use by agricultural equipment. As described above, application of a fertilizer is understood to correspond to a specific field operation.)
…wherein a user performs the one or more specific field operations based on an augmented predicted soil suitability. ([0055-0056] describes using the soil trafficability index to generate an application mission and to dispatch fertilizer applicators to the fields that are the most ready. It is indicated that this may be performed. As described at [0014], the application mission may be performed by a human, perhaps aided by a computer.)
Anderson does not appear to explicitly teach 
comprising cultivation activity that includes at least one of tillage, irrigation, sowing, seeding, planting, cutting, windrowing, and harvesting
…instantiating one or more neural networks configured to identify relationships between predictor data points in the crop and soil characteristics, the diagnosed and predicted weather conditions, and the expected soil condition response, and data points in associated outcomes from the one or more observations of field conditions and soil properties…, by training the one or more neural networks with data points taken at prior times from the particular field and at least one field associated with the particular field, and 
applying the one or more neural networks to predict the expected soil condition response and soil property outcomes
…and predicted field condition and soil property outcomes from the one or more neural networks 
matching user-provided feedback data to outputs of the one or more neural networks to refine a threshold representing the combined analysis between conditions favoring the performance of the one or more specific field cultivation operations, and not favoring the performance of the one or more specific field cultivation operations, based on a collection of the user-provided feedback data, wherein the refined threshold scales temporally respective when the feedback is provide, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and
applying the refined threshold to the one or more neural networks to augment the predicted soil suitability by creating user-optimized categorical trafficability predictions based on the collection of the user-provided feedback data, 
However, Coopersmith—directed to analogous art—teaches
comprising cultivation activity that includes at least one of tillage, irrigation, sowing, seeding, planting, cutting, windrowing, and harvesting (Coopersmith, Abstract describes using machine learning algorithms to estimate soil conditions. This is further described in the introduction. In particular, page 94, left column, second to last paragraph indicates that: “For the purposes of this analysis, the notion of dryness represents a user-defined assessment with qualitatively consistent designations for a particular application. For example, diverse agricultural activities (crops, livestock, etc.) may possess different notions of acceptable soil conditions, but provided the algorithm is given training data consistent to one particular context, it will adapt appropriately. This current analysis focuses upon a general test case for agricultural soil drying, where ‘‘dry’’ implies that a given tract of farmland is viable for a particular type of work (e.g., planting, crop treatment, or harvesting) on a given day.”)
…instantiating one or more neural networks configured to identify relationships between predictor data points in the crop and soil characteristics, the diagnosed and predicted weather conditions, and the expected soil condition response, and data points in associated outcomes from the one or more observations of field conditions and soil properties…, by training the one or more neural networks with data points taken at prior times from the particular field and at least one field associated with the particular field, and (Coopersmith, Section 3.1.3 on page 98 describes using boosted perceptrons (i.e., a plurality of perceptrons, which is a type of neural network) to predict field wetness or dryness (see also page 95, first full paragraph). Figure 3.1 provides an overview of the data sources used to train the models, which includes field readiness assessments, precipitation and potential evaporation, and NEXRAD Data. This data is described in more detail on pages 95-96, starting with the last paragraph of the left column on page 95 through the end of the subsection on page 96. The values related to soil evaporation fall within the broadest reasonable interpretation of crop and soil characteristics. The weather data falls within the broadest reasonable interpretation of diagnosed and predicted weather conditions. The values relate to soil evaporation falls within the broadest reasonable interpretation of expected soil condition response. The training data includes outcomes (e.g., a value on the scale shown in the left column on page 96) from observations of field conditions and soil properties by volunteers. This data is used to train the models. Section 2 on page 94 describes a case study in which particular fields/plots were used: “To the southeast are the largest plots maintained by EBI, upon which soil condition assessments were gathered.” These fields/plots are all located within the Energy and Biosciences Institute and are all within the Dfa microclimate. That is, they are all “associated”. Section 5, second paragraph further suggests using data from additional locations: “Follow-on research suggests that the wetting/drying process can be modeled at one location with insights applied at other locations that are similar in terms of hydroclimate and soil types”.)
applying the one or more neural networks to predict the expected soil condition response and soil property outcomes (Coopersmith, Section 3.1.3 describes using a boosted perceptron algorithm to make the prediction described above with respect to pages 95-96. Section 3.2. indicates that the machine learning models (including the boosted perceptrons) are actually applied to make predictions as described above.)
…and predicted field condition and soil property outcomes from the one or more neural networks (Coopersmith, Section 3.1.3 describes using a boosted perceptron algorithm to make the prediction described above with respect to pages 95-96. Section 3.2. indicates that the machine learning models (including the boosted perceptrons) are actually applied to make predictions as described above.)
matching user-provided feedback data to outputs of the one or more neural networks to refine [the neural networks] representing the combined analysis between conditions favoring the performance of the one or more specific field cultivation operations, and not favoring the performance of the one or more specific field cultivation operations, based on a collection of the user-provided feedback data; and (Section 5, page 103, right column, first full paragraph describes receiving feedback from users on the accuracy of the predictions. Since the feedback is prediction specific, it is matched to the prediction (i.e., output). The user feedback is necessarily collected. The feedback is provided on predictions as to whether or not the field is wet or dry as described above with respect to section 3, especially page 96. This notation of wet and dry represents conditions favoring or not favoring performance of one or more specific field cultivation operations. The feedback is used to update the data used to train the data which changes the model.)
…augment the predicted soil suitability by creating user-optimized categorical trafficability predictions based on the collection of the user-provided feedback data, (Section 5, page 103, right column, first full paragraph describes receiving feedback from users on the accuracy of the predictions. Since the feedback is prediction specific, it is matched to the prediction (i.e., output). The user feedback is necessarily collected. The feedback is provided on predictions as to whether or not the field is wet or dry as described above with respect to section 3, especially page 96. This notation of wet and dry represents conditions favoring or not favoring performance of one or more specific field cultivation operations. The feedback is used to update the data used to train the data which changes the model. A prediction from a model based on the user feedback is an augmented prediction based on user-optimized categorical trafficability predictions based on the collection of user-provided feedback.)
Coopersmith further teaches in section 3.1.3, especially with respect to equation (3.10) that a perceptron produces a classification by comparing a weighted sum to a threshold theta. Coopersmith teaches that the neural network is trained and that feedback may be used to correct the network.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Anderson to use a neural network as taught by Coopersmith and described above because Anderson suggests using a machine learning model (see Anderson, [0054]) and because “The performance [of the perceptrons] is quite similar to the KNN algorithm, as 92% of all points are classified correctly, and several dates with errors overlap between KNN and boosted perceptrons” (Coopersmith, page 101, first paragraph) and “KNN narrowly outperforms the boosted perceptron algorithm, failing to err even once outside of the confidence intervals constructed (Fig. 4.4). However, the boosted perception is much more likely to classify strongly, i.e. return a probability closer to 0% or 100%” (Coopersmith, section 4.4., third paragraph) and “Future growing seasons with additional data at more sites will determine whether KNN or boosted perceptrons emerges as the best practice for predictions of this nature” (Coopersmith, page 102, first paragraph). That is, the boosted perceptron performs similarly to the KNN and also provides stronger predictions. Coopersmith suggests performing future work to determine which is superior.
The combination of Anderson and Coopersmith does not appear to explicitly teach
…refine a threshold … applying the refined threshold to the one or more neural networks
However, Meier—directed to analogous art—teaches
…to refine a threshold…wherein the refined threshold scales temporally respective when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and applying the refined threshold to the one or more neural networks (Abstract describes training a compute system to make decisions. [0125] describes performing a modification which may comprise changing a threshold, and further indicates that the underlying model may be a neural network. [0126] describes making a correction when on one or more corrective actions (i.e., user feedback) is received from the user. That is, the change is made temporally respective to when the feedback is provided. Since a threshold is a scalar value, any modification of the threshold is a scaling. [0127] describes updating the parameters using a gradient method. That is, the parameters are updated from an initial state to a state which reflects the feedback received up to that point (i.e., a collective feedback of the system). [0124] also indicates that the modifications may be based on an amount of time which has passed since a previous modification.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Anderson and Coopersmith to temporally refine the threshold as taught by Meier because this allows people with limited or no understanding of software coding to train a system as described in the Abstract. Note that while the majority of the disclosure refers to physical robotic actions, Meier contemplates application of the method to digital actions (see Meier [0155]). 

Regarding claim 2, the rejection of claim 22 is incorporated herein. Furthermore, Anderson teaches
further comprising training the one or more … with the one or more observations of field conditions and soil properties ([0054] describes correcting various parameters (e.g. SFi and SFo functions) of the model which performs the combined analysis (described above). This is a training step because the model is being adapted to new data. The model which performs the combined analysis is an artificial intelligence model because it is able to adapt to new data. [0051] describes "ground truthing", which means collecting data reflecting the current state of a field including soil moisture (which is a field condition and a soil property). This is the observation data used to perform the training of [0054])
to continually	(This appears to be an intended use limitation. That is, this limitation is being interpreted as requiring that the trained model be able to perform this function. [0036] and [0040], equations 1 and 2 shows how the model iteratively predicts soil moisture (i.e. it is capable of being run continuously by simply moving to the next iteration.))
perform the combined analysis of (The combined analysis is the application of equations 1 and 2 in [0036] and [0040] along with the secondary computations required for doing this (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]). The inputs to the analysis are described below.)
the diagnosed and predicted weather conditions, (Figure 1A element 34-1 shows the historical and forecasted weather being in the combined analysis. The historical and forecasted weather is further described above.)
the expected soil condition response,(Figure 1A, element 14 is the fast soil moisture estimator. This is the model described in [0036]-[0045] which is discussed above. It predicts the response of a soil moisture level to a weather event (raining or not raining))
the crop and soil characteristics, (described above, the model which predicts the response of soil moisture to a weather event uses a current ground cover factor and a current crop factor as shown in Figure 1A, elements 36 and 38.)
…and the data points in associated outcomes from associations of the one or more observations.(Figure 1B, element 48 shows the ground truthing information being used by element 20, the scouting mission planner learning module. This is the module described in [0053]-[0054] which uses the observation and uses it to determine parts of the prediction process (described above) to perform learning.)
Anderson does not appear to explicitly teach 
further comprising training the one or more neural networks with the one or more observations of field conditions and soil properties… the predicted field condition and soil property outcomes,
However, Coopersmith—directed to analogous art—teaches
further comprising training the one or more neural networks with the one or more observations of field conditions and soil properties… the predicted field condition and soil property outcomes, (Coopersmith, Section 3.1.3 on page 98 describes using boosted perceptrons (i.e., a plurality of perceptrons, which is a type of neural network) to predict field wetness or dryness (see also page 95, first full paragraph). Figure 3.1 provides an overview of the data sources used to train the models, which includes field readiness assessments, precipitation and potential evaporation, and NEXRAD Data. This data is described in more detail on pages 95-96, starting with the last paragraph of the left column on page 95 through the end of the subsection on page 96. The values related to soil evaporation fall within the broadest reasonable interpretation of crop and soil characteristics. The weather data falls within the broadest reasonable interpretation of diagnosed and predicted weather conditions. The values relate to soil evaporation falls within the broadest reasonable interpretation of expected soil condition response. The training data includes outcomes (e.g., a value on the scale shown in the left column on page 96) from observations of field conditions and soil properties by volunteers. This data is used to train the models. Section 2 on page 94 describes a case study in which particular fields were used. These fields are all located within the Energy and Biosciences Institute and are all within the Dfa microclimate.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Anderson teaches
further comprising comparing the trafficability profile to the one or more observations of field conditions and soil properties, ([0052] describes comparing the ground truthing data (i.e. the observation data as described in [0051]) to the trafficability index/map. )
and forcing the one or more indicators to temporarily adapt to the one or more observations of field conditions and soil properties ([0053] describes modifying the next trafficability index generated by the scouting mission planner when it is determined that the observation and trafficability index do not match.)
for a specified period of time. ([0053] describes making this modification for the "next trafficability index". That is, this particular modification lasts a single time step. The time step is whichever unit is deemed appropriate for use in [0036].)

Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Anderson teaches
further comprising comparing the trafficability profile to the one or more observations of field conditions and soil properties, ([0052] describes comparing the ground truthing data (i.e. the observation data as described in [0051]) to the trafficability index/map. )
and forcing the one or more indicators to permanently adapt to the one or more observations of field conditions and soil properties.([0053] making the temporary adjustment by modifying the correction factors associated with one or more moisture factors. [0054] further describes using the ground truthing data to correct the performance of the model. Turning to Figure 1B, step 50 shows the decision step at which the observation and prediction are compared. When the answer is NO, this creates a loop (including elements from Figure 1A). This loop iterates, performing temporary adjustments until the answer at element 50 is YES. In this case, the last adjustment of the parameters to determine the indicators is left in place (i.e. has been made permanent).)

Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Anderson teaches
wherein the one or more observations of field conditions and soil properties are at least one of ground truth feedback of sampled soil moisture content and measurements of crop moisture content,([0051] describes the ground truth observations as including field elements and gives the example of soil moisture.  The crop factor is one of the elements influencing the prediction for the field and [0032] indicates that this includes information about crop water uptake (i.e. crop moisture content).) data captured by sensors on-board agricultural equipment, positional data received from transmitters installed on agricultural equipment, and satellite imagery data of a geographical area comprising the particular field.

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Anderson teaches
wherein the agronomic model includes a land surface model. ([0036] and [0040] show equations (1) and (2). These equations simulate an interchange of moisture between the soil and the atmosphere either considering the “raining” of equation 1 or the “drying” of equation 2. A model which models the interface between land and atmosphere is a land surface model.)

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Anderson teaches
wherein the one or more indicators include at least one of a numerical value representing field trafficability([0050] provides an example of an indicator which provides a percent of field with little or no soil compaction from applicator. This represents a suitability for agricultural equipment since we are told  in [0050] that "For example, the policy of a fertilizer dealer may be to not apply fertilizer to a field unless the soil trafficability index is greater than 90%". That is, they will not use the applicator if the trafficability is too low.), 
a non-numerical index of field trafficability, and 
an indicator of soil suitability for agricultural equipment in the particular field, and([0050] provides an example of an indicator which provides a percent of field with little or no soil compaction from applicator. This represents a suitability for agricultural equipment since we are told  in [0050] that "For example, the policy of a fertilizer dealer may be to not apply fertilizer to a field unless the soil trafficability index is greater than 90%". That is, they will not use the applicator if the trafficability is too low.)
wherein the one or more indicators further comprise at least one of an indicator of a risk of soil compaction, an indicator of soil temperature over time, an indicator of soil moisture content over time, an indicator of soil productivity degradation from a compaction of soil, an indicator of soil structure damage from excessive density inhibiting plant root penetration and distribution, an indicator of excessive soil surface residue, and an indicator of organic matter content level.([0050] describes indicating a percent of field that is at little risk of soil compaction (i.e. an indicator of a risk of soil compaction).)

Regarding claim 10, the rejection of claim 9 is incorporated herein. Furthermore, Anderson teaches
further comprising generating, as output data, one or more indicators customized to ([0050] describes generating the soil trafficability index/map. [0047] describes the index table as being an output of the scouting mission planner.)
a specific field, ([0050] describes the risk of soil compaction at a particular field.)
a specific crop, 	
or specific item of agricultural equipment. ([0050] describes the risk of soil compaction at a particular field from a particular item (the applicator))

Regarding claim 11, the rejection of claim 1 is incorporated herein. Furthermore, Anderson teaches
further comprising applying the trafficability profile of the soil compaction and structural capacity for access to and support for agricultural equipment ([0055] describes using the soil trafficability index/map to generate applicator missions. As described above, the soil trafficability index/map is the trafficability profile)
to a decision support tool ([0055] describes the missions being generated by the application mission planner. This is the decision support tool.)
configured to provide one or more advisories of the field trafficability to a user.([0055] describes generating the application mission plan. [0002] describes the context for the invention as being to assist, e.g., a fertilizer applicator operator in deciding whether or not to apply fertilizer to a field. That is, the application mission plan is output as an advisory to the operator.)

Regarding claim 12, Anderson teaches 
A system of diagnosing and predicting in-field soil conditions ([0013] describes the invention of Anderson including a system for predicting field readiness using moisture modeling.)
for assessing a field's trafficability for performance of one or more specific field operations, comprising: ([0047] describes using the soil moisture to create a trafficability index or map. [0050] indicates that the field trafficability index may be used to determine whether or not application of a fertilizer may be performed. Application of fertilizer is understood to be a specific field operation.)
a computing environment including at least one computer-readable storage medium having program instructions stored therein and a computer processor operable to execute the program instructions to model field trafficability([0014] describes implementing the method of Anderson using a computer. Furthermore, Anderson describes a computer readable storage medium for storing data in [0021]. The computer-readable storage medium storing instructions is not explicitly taught by Anderson. Nevertheless, computers require instructions to run and the use of a computer-readable storage medium allows the instructions to be stored for future use or modification.  The use of a computer-readable storage medium to store instructions would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains.)
within a plurality of data processing modules, the plurality of data processing modules including:(Figure 1, function blocks 14 and 16 show data processing modules.)
a weather modeling module configured to diagnose and predict weather conditions impacting soil conditions in a particular field, ([0028] describes estimating historical and/or forecasted weather conditions for a particular field. The estimation of historical weather is diagnosis and the estimation of future weather is prediction. [0027] describes the historical or forecasted weather being used to establish moisture factors.) Anderson does not appear to explicitly describe a module which performs this step, but it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to have instructions which perform this step for the purpose of performing it via computer and those instructions (or a larger set of instructions) may be taken to be the module.)
by profiling expected weather conditions for the particular field from at least one of ([0028] describes estimating the historical or forecasted weather using a variety of inputs. See below for some of these.)
in-situ weather data, ([0028] describe using in situ measurement for estimating weather events for a particular field.)
remotely-sensed weather data, ([0028] describes using Doppler radar estimates for estimating weather events for a particular field. Doppler radar is a form of remote sensing.)
and modeled weather data; and ([0028] describes using interpolation (a form of modeling) of NOAA measurements for estimating weather events for a particular field.)
an agronomic model of one or more physical and empirical characteristics impacting soil conditions in the particular field to predict a soil’s suitability for the performance of the one or more specific field operations…,  (Figure 1, function blocks 14, 16, and 20 show data processing modules. ([0036] describes using either equation 1 or equation 2 to estimate the response of the soil. These two equations taken together with the parameter computation and updating steps make up the  agronomic model. [0036], equation 1 and [0040], equation 2 shows two different equations of the model used to update the prediction. Each involves physical (e.g. ground cover or crop factor) and empirical (e.g. hourly rainfall) conditions that impact soil conditions (e.g. soil moisture) in the field. [0054] describes performing the corrections using the observations using machine learning. The artificial intelligence model is taken to be the entire computation system of Anderson including equations 1 and 2 in [0036] along with the secondary computations required for using equations 1 and 2 (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]). Continuously updating the model is understood to correspond to developing the model. ([0050] describes an application of the trafficability index being application of fertilizer. As described at [0050], the soil trafficability index/map is based on soil moisture data, soil type information and applicator information. That is, the determination of whether or not trafficability is at a certain level is dependent on the applicator (for performing the operation) and the soil moisture level. Furthermore, [0002] indicates that applying fertilizer when the field is too wet may damage the field.)
the agronomic model configured to:1) simulate an expected soil condition response ([0036], equation 1 and [0040], equation 2 show two different models that are used to predict the response of the soil condition in the field according to whether or not it is raining (equation 1) or not raining (equation 2))
to the diagnosed and predicted weather conditions, ([0036] indicates that the equation to use depends on whether the field is subject to the "raining" or "drying" state.)
and to crop ([0040], equation 2 shows using a current crop factor to simulate soil response. [0031] describes the crop factor as being a measure of crop water uptake that is related to the crop stage. That is, the crop factor is a crop characteristic.)
and soil characteristics for the particular field, ([0036], equation 1 shows using a current ground cover factor to simulate the soil response. [0030] describes the ground cover factor as considering crop canopy, residue, and tillage practice. Residue and tillage practice, in particular, are soil characteristics. [0036], equation 1 and [0040], equation 2 also show using SFi and SFo. As described in [0018], these acronyms stand for soil element inflow factor and soil element outflow factor. As described in [0035], these factors are related to water runoff and absorption by lower soil layers.) [0036] describes using either equation 1 or equation 2 to estimate the response of the soil. These two equations taken together with the parameter computation and updating steps make up the  agronomic model. [0036], equation 1 and [0040], equation 2 shows two different equations of the model used to update the prediction. Each involves physical (e.g. ground cover or crop factor) and empirical (e.g. hourly rainfall) conditions that impact soil conditions (e.g. soil moisture) in the field.)
2) associate one or more observations of field conditions and soil properties ([0054] describes using ground truth observation as an opportunity for the model to learn. The paragraph describes using the ground truth information and machine learning to correct the soil model, or rainfall measurements. The use of machine learning to identify the data or parameter that needs to be corrected based on an observation is taken to be the associating.)
that are indicative of variability in the soil’s suitability for the performance of the one or more specific field operations([0051] describes ground truthing information as including, among other things, observations from humans or  in situ soil moisture sensors. Soil sensor readings provide an indication of variation of soil moisture content. [0050] describes the scouting missions (i.e. the observations) as being for determining whether or not a field is capable of being worked by, e.g., a fertilizer applicator without compacting the soil.)
from at least one of the particular field ([0054] describes the correction being applied to the "current field" (i.e. the particular field))
and one or more other fields associated with the particular field ([0054] also describes making the adjustments to similar/associated fields.)
at one or more times, ([0051] describes the ground truthing information being collected at least once.)
with the diagnosed and predicted weather conditions, ([0054] describes performing a correction to a field for a current rain event or for future rain events.)
simulated expected soil condition response, ([0054] describes identifying a likely source of a discrepancy (e.g. soil model or rainfall measurements) between the simulated and observed soil moisture. The discrepancy is an association between the modeled moisture and the observed moisture.)
and crop and soil characteristics,([0054] describes adjusting the SFi and SFo functions (which are soil characteristics) using machine learning. The determination that these functions need to be updated is an association between the observation and these characteristics. [0054] further describes identifying similitude between field simulation elements. As described above, this includes a crop and  cover factors (i.e. crop characteristics).)
…to adjust one or more initial simulations of the expected soil condition response (Equations 1 and 2 in [0036] along with the secondary computations required for using equations 1 and 2 (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]) adjust the initial simulations of th expected soil condition response.)
…predict the expected soil condition response and soil property outcomes at current and future times in either the particular field or fields associated with the particular field; and… ([0034-0035] indicates that the prediction of soil condition described in detail above may be for current or future times.)
…4) perform a combined analysis of (The combined analysis is the application of equations 1 and 2 in [0036] and [0040] along with the secondary computations required for doing this (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]). The inputs to the analysis are described below.)
the diagnosed and predicted weather conditions, (Figure 1A element 34-1 shows the historical and forecasted weather being in the combined analysis. The historical and forecasted weather is further described above.)
the expected soil condition response, (Figure 1A, element 14 is the fast soil moisture estimator. This is the model described in [0036]-[0045] which is discussed above. It predicts the response of a soil moisture level to a weather event (raining or not raining))
… to model a trafficability profile of soil compaction and structural capacity for access by and support for agricultural equipment for the performance of the one or more specific field operations, the trafficability profile representing a predicted soil suitability for the performance of the one or more specific field operations, and ([0047] describes creating the trafficability index/map of the soil compaction and structural capacity for access to and support for agricultural equipment; [0050] indicates that one of the indices may indicate "percent of field with little or no soil compaction from applicator". That is, the profile provides an indication of soil compaction and suitability for use by agricultural equipment. As described above, application of a fertilizer is understood to correspond to a specific field operation.)
wherein the one or more specific field operations are initiated from the trafficability profile for the particular field, and wherein a user performs the one or more specific field operations based on an augmented predicted soil suitability.([0055-0056] describes using the soil trafficability index to generate an application mission and to dispatch fertilizer applicators to the fields that are the most ready. It is indicated that this may be performed. As described at [0014], the application mission may be performed by a human, perhaps aided by a computer.)
Anderson does not appear to explicitly teach
field operations comprising cultivation activity that includes at least one of tillage, irrigation, sowing, seeding, planting, cutting, windrowing, and harvesting 
…3) instantiate one or more neural networks configured to identify relationships between predictor data points in the crop and soil characteristics, the diagnosed and predicted weather conditions, and the expected soil condition response, and data points in associated outcomes from the one or more observations of field conditions and soil properties…, by training the one or more neural networks with data points taken at prior times from the particular field and fields with similar crop and soil characteristics, and 
applying the one or more neural networks to predict the expected soil condition response and soil property outcomes 
… and predicted soil condition and soil property outcomes from the one or more neural networks 
… 5) match user-provided feedback data to outputs of the one or more neural networks to refine a threshold representing the combined analysis between conditions favoring the performance of the one or more specific field cultivation operations, and not favoring the performance of the one or more specific field cultivation operations, based on a collection of the user-provided feedback data, wherein the refined threshold scales temporally respective to when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and 
6) apply the refined threshold to the one or more neural networks to augment the predicted soil suitability by creating user-optimized categorical trafficability predictions based on the collection of the user-provided feedback data,
However, Coopersmith—directed to analogous art—teaches
field operations comprising cultivation activity that includes at least one of tillage, irrigation, sowing, seeding, planting, cutting, windrowing, and harvesting (Coopersmith, Abstract describes using machine learning algorithms to estimate soil conditions. This is further described in the introduction. In particular, page 94, left column, second to last paragraph indicates that: “For the purposes of this analysis, the notion of dryness represents a user-defined assessment with qualitatively consistent designations for a particular application. For example, diverse agricultural activities (crops, livestock, etc.) may possess different notions of acceptable soil conditions, but provided the algorithm is given training data consistent to one particular context, it will adapt appropriately. This current analysis focuses upon a general test case for agricultural soil drying, where ‘‘dry’’ implies that a given tract of farmland is viable for a particular type of work (e.g., planting, crop treatment, or harvesting) on a given day.”)
…3) instantiate one or more neural networks configured to identify relationships between predictor data points in the crop and soil characteristics, the diagnosed and predicted weather conditions, and the expected soil condition response, and data points in associated outcomes from the one or more observations of field conditions and soil properties…, by training the one or more neural networks with data points taken at prior times from the particular field and fields with similar crop and soil characteristics, and (Coopersmith, Section 3.1.3 on page 98 describes using boosted perceptrons (i.e., a plurality of perceptrons, which is a type of neural network) to predict field wetness or dryness (see also page 95, first full paragraph). Figure 3.1 provides an overview of the data sources used to train the models, which includes field readiness assessments, precipitation and potential evaporation, and NEXRAD Data. This data is described in more detail on pages 95-96, starting with the last paragraph of the left column on page 95 through the end of the subsection on page 96. The values related to soil evaporation fall within the broadest reasonable interpretation of crop and soil characteristics. The weather data falls within the broadest reasonable interpretation of diagnosed and predicted weather conditions. The values relate to soil evaporation falls within the broadest reasonable interpretation of expected soil condition response. The training data includes outcomes (e.g., a value on the scale shown in the left column on page 96) from observations of field conditions and soil properties by volunteers. This data is used to train the models. Section 2 on page 94 describes a case study in which particular fields/plots were used: “To the southeast are the largest plots maintained by EBI, upon which soil condition assessments were gathered.” These fields/plots are all located within the Energy and Biosciences Institute and are all within the Dfa microclimate. That is, they are all “associated”. Section 5, second paragraph further suggests using data from additional locations: “Follow-on research suggests that the wetting/drying process can be modeled at one location with insights applied at other locations that are similar in terms of hydroclimate and soil types”.)
applying the one or more neural networks to predict the expected soil condition response and soil property outcomes (Coopersmith, Section 3.1.3 describes using a boosted perceptron algorithm to make the prediction described above with respect to pages 95-96. Section 3.2. indicates that the machine learning models (including the boosted perceptrons) are actually applied to make predictions as described above.)
…predicted soil condition and soil property outcomes from the one or more neural networks (Coopersmith, Section 3.1.3 describes using a boosted perceptron algorithm to make the prediction described above with respect to pages 95-96. Section 3.2. indicates that the machine learning models (including the boosted perceptrons) are actually applied to make predictions as described above.)
… 5) match user-provided feedback data to outputs of the one or more neural networks to refine [the neural networks] representing the combined analysis between conditions favoring the performance of the one or more specific field cultivation operations, and not favoring the performance of the one or more specific field cultivation operations, based on a collection of the user-provided feedback data: and (Section 5, page 103, right column, first full paragraph describes receiving feedback from users on the accuracy of the predictions. Since the feedback is prediction specific, it is matched to the prediction (i.e., output). The user feedback is necessarily collected. The feedback is provided on predictions as to whether or not the field is wet or dry as described above with respect to section 3, especially page 96. This notation of wet and dry represents conditions favoring or not favoring performance of one or more specific field cultivation operations. The feedback is used to update the data used to train the data which changes the model.)
…augment the predicted soil suitability by creating user-optimized categorical trafficability predictions based on the collection of the user-provided feedback data, (Section 5, page 103, right column, first full paragraph describes receiving feedback from users on the accuracy of the predictions. Since the feedback is prediction specific, it is matched to the prediction (i.e., output). The user feedback is necessarily collected. The feedback is provided on predictions as to whether or not the field is wet or dry as described above with respect to section 3, especially page 96. This notation of wet and dry represents conditions favoring or not favoring performance of one or more specific field cultivation operations. The feedback is used to update the data used to train the data which changes the model. A prediction from a model based on the user feedback is an augmented prediction based on user-optimized categorical trafficability predictions based on the collection of user-provided feedback.)
Coopersmith further teaches in section 3.1.3, especially with respect to equation (3.10) that a perceptron produces a classification by comparing a weighted sum to a threshold theta. Coopersmith teaches that the neural network is trained and that feedback may be used to correct the network.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Anderson to use a neural network as taught by Coopersmith and described above because Anderson suggests using a machine learning model (see Anderson, [0054]) and because “The performance [of the perceptrons] is quite similar to the KNN algorithm, as 92% of all points are classified correctly, and several dates with errors overlap between KNN and boosted perceptrons” (Coopersmith, page 101, first paragraph) and “KNN narrowly outperforms the boosted perceptron algorithm, failing to err even once outside of the confidence intervals constructed (Fig. 4.4). However, the boosted perception is much more likely to classify strongly, i.e. return a probability closer to 0% or 100%” (Coopersmith, section 4.4., third paragraph) and “Future growing seasons with additional data at more sites will determine whether KNN or boosted perceptrons emerges as the best practice for predictions of this nature” (Coopersmith, page 102, first paragraph). That is, the boosted perceptron performs similarly to the KNN and also provides stronger predictions. Coopersmith suggests performing future work to determine which is superior.
The combination of Anderson and Coopersmith does not appear to explicitly teach
…refine a threshold… wherein the refined threshold scales temporally respective to when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and 6) apply the refined threshold to the one or more neural networks to
However, Meier—directed to analogous art—teaches
…refine a threshold… wherein the refined threshold scales temporally respective to when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and 6) apply the refined threshold to the one or more neural networks to (Abstract describes training a computer system to make decisions. [0125] describes performing a modification which may comprise changing a threshold, and further indicates that the underlying model may be a neural network. [0126] describes making a correction when on one or more corrective actions (i.e., user feedback) is received from the user. That is, the change is made temporally respective to when the feedback is provided. Since a threshold is a scalar value, any modification of the threshold is a scaling. [0127] describes updating the parameters using a gradient method. That is, the parameters are updated from an initial state to a state which reflects the feedback received up to that point (i.e., a collective feedback of the system). [0124] also indicates that the modifications may be based on an amount of time which has passed since a previous modification.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Anderson and Coopersmith to temporally refine the threshold as taught by Meier because this allows people with limited or no understanding of software coding to train a system as described in the Abstract. Note that while the majority of the disclosure refers to physical robotic actions, Meier contemplates application of the method to digital actions (see Meier [0155]).

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Furthermore, Anderson teaches
wherein the agronomic model is further configured to  (Figure 1, element 20 is the module which performs the training of the model.)
force one or more indicators of field trafficability identified from the trafficability profile to temporarily adapt to the one or more observations of field conditions and soil properties ([0050] indicates that one of the indices may indicate "percent of field with little or no soil compaction from applicator". That is, the profile provides an indication of soil compaction and suitability for use by agricultural equipment. The whole map is being interpreted as the trafficability profile, whereas an "indicator" is being interpreted here as an index for a single field. [0053] describes modifying the next trafficability index generated by the scouting mission planner when it is determined that the observation and trafficability index do not match.)
for a specified period of time.([0053] describes making this modification for the "next trafficability index". That is, this particular modification lasts a single time step. The time step is whichever unit is deemed appropriate for use in [0036].)

Regarding claim 14, the rejection of claim 12 is incorporated herein. Furthermore, Anderson teaches
wherein the agronomic model is further configured to  (Figure 1, element 20 is the module which performs the training of the model.)
force one or more indicators of field trafficability identified from the trafficability profile to permanently adapt to the one or more observations of field conditions and soil properties. ([0050] indicates that one of the indices may indicate "percent of field with little or no soil compaction from applicator". That is, the profile provides an indication of soil compaction and suitability for use by agricultural equipment. The whole map is being interpreted as the trafficability profile, whereas an "indicator" is being interpreted here as an index for a single field. [0053] making the temporary adjustment by modifying the correction factors associated with one or more moisture factors. [0054] further describes using the ground truthing data to correct the performance of the model. Turning to Figure 1B, step 50 shows the decision step at which the observation and prediction are compared. When the answer is NO, this creates a loop (including elements from Figure 1A). This loop iterates, performing temporary adjustments until the answer at element 50 is YES. In this case, the last adjustment  of the parameters to determine the indicators is left in place (i.e. has been made permanent).)

Regarding claim 15, the rejection of claim 12 is incorporated herein. Furthermore, Anderson teaches
wherein the one or more observations of field conditions and soil properties are at least one of ground truth feedback of sampled soil moisture content and measurements of crop moisture content,([0051] describes the ground truth observations as including field elements and gives the example of soil moisture.  The crop factor is one of the elements influencing the prediction for the field and [0032] indicates that this includes information about crop water uptake (i.e. crop moisture content).)data captured by sensors on-board agricultural equipment, positional data received from transmitters installed on agricultural equipment, and satellite imagery data of a geographical area comprising the particular field.

Regarding claim 16, the rejection of claim 12 is incorporated herein. Furthermore, Anderson teaches
wherein the agronomic model includes a land surface model. ([0036] and [0040] show equations (1) and (2). These equations simulate an interchange of moisture between the soil and the atmosphere either considering the “raining” of equation 1 or the “drying” of equation 2. A model which models the interface between land and atmosphere is a land surface model.)

Regarding claim 19, the rejection of claim 12 is incorporated herein. Furthermore, Anderson teaches
wherein the one or more indicators include at least one of a numerical value representing field trafficability ([0050] provides an example of an indicator which provides a percent of field with little or no soil compaction from applicator. This represents a suitability for agricultural equipment since we are told  in [0050] that "For example, the policy of a fertilizer dealer may be to not apply fertilizer to a field unless the soil trafficability index is greater than 90%". That is, they will not use the applicator if the trafficability is too low.), 
a non-numerical index of field trafficability, and 
an indicator of soil suitability for agricultural equipment in the particular field, and([0050] provides an example of an indicator which provides a percent of field with little or no soil compaction from applicator. This represents a suitability for agricultural equipment since we are told  in [0050] that "For example, the policy of a fertilizer dealer may be to not apply fertilizer to a field unless the soil trafficability index is greater than 90%". That is, they will not use the applicator if the trafficability is too low.)
wherein the one or more indicators further comprise at least one of an indicator of a risk of soil compaction,([0050] describes indicating a percent of field that is at little risk of soil compaction.) an indicator of soil temperature over time, an indicator of soil moisture content over time, an indicator of soil productivity degradation from a compaction of soil, an indicator of soil structure damage from excessive density inhibiting plant root penetration and distribution, an indicator of excessive soil surface residue, and an indicator of organic matter content level.

Regarding claim 20, the rejection of claim 19 is incorporated herein. Furthermore, Anderson teaches
further comprising generating, as output data, one or more indicators customized to([0050] describes generating the soil trafficability index/map. [0047] describes the index table as being an output of the scouting mission planner.) a specific field,([0050] describes the risk of soil compaction at a particular field.) a specific crop, or specific item of agricultural equipment.([0050] describes the risk of soil compaction at a particular field from a particular item (the applicator))

Regarding claim 21, the rejection of claim 12 is incorporated herein. Furthermore, Anderson teaches
wherein the trafficability profile is applied ([0055] describes using the soil trafficability index/map to generate applicator missions. As described above, the soil trafficability index/map is the trafficability profile)
to a diagnostic support tool ([0055] describes the missions being generated by the application mission planner. This is the diagnostic support tool.)
configured to provide one or more advisories to a user.([0055] describes generating the application mission plan. [0002] describes the context for the invention as being to assist, e.g., a fertilizer applicator operator in determining whether or not to apply fertilizer to a field. That is, the application mission plan is output as an advisory to the operator.)

Regarding claim 22, Anderson teaches 
A method of assessing a soil state for field trafficability for performance of one or more specific field operations, comprising: ([0047] describes using the soil moisture to create a trafficability index or map. [0050] indicates that the field trafficability index may be used to determine whether or not application of a fertilizer may be performed. Application of fertilizer is understood to be a specific field operation.)
ingesting, as input data, (Figure 1, element 34-1 shows weather information being ingested by the system. This is described in [0027-0028])
weather information, ([0028] describes estimating the historical or forecasted weather using a variety of inputs. [0028] describe using in situ measurement for estimating weather events for a particular field. [0028] describes using Doppler radar estimates for estimating weather events for a particular field. Doppler radar is a form of remote sensing. [0028] describes using NOAA measurements for estimating weather events for a particular field.)
and crop ([0040], equation 2 shows using a current crop factor to simulate soil response. [0031] describes the crop factor as being a measure of crop water uptake that is related to the crop stage. That is, the crop factor is a crop characteristic.)
and soil characteristics, , ([0036], equation 1 shows using a current ground cover factor to simulate the soil response. [0030] describes the ground cover factor as considering crop canopy, residue, and tillage practice. Residue and tillage practice, in particular, are soil characteristics. [0036], equation 1 and [0040], equation 2 also show using SFi and SFo. As described in [0018], these acronyms stand for soil element inflow factor and soil element outflow factor. As described in [0035], these factors are related to water runoff and absorption by lower soil layers.))
the weather information including at least one of in-situ weather data,([0028] describe using in situ measurement for estimating weather events for a particular field.) remotely-sensed weather data, ([0028] describes using Doppler radar estimates for estimating weather events for a particular field. Doppler radar is a form of remote sensing.)and modeled weather data; 
modeling the input data in a plurality of data processing modules   (Figure 1, function blocks 14, 16, and 20 show data processing modules.)
within a computing environment in which the plurality of data processing modules are executed in conjunction with at least one processor,  ([0014] describes implementing the function blocks (i.e. the modules) of Anderson using a computer, which includes a processor.)
the data processing modules configured to assess a soil state in a particular field, by: ([0009] describes the method including determining field readiness using moisture modeling. The moisture is the soil state.)
applying the weather information to one or more weather models to diagnose and predict weather conditions that impact soil conditions in the particular field, ([0028] describes using interpolation (a form of modeling) of NOAA measurements for estimating weather events for a particular field.)
developing an agronomic model of one or more physical and empirical characteristics impacting soil conditions in the particular field to predict a soil’s suitability for the performance of one or more specific field operations…, the soil’s suitability predicted by:([0036] describes using either equation 1 or equation 2 to estimate the response of the soil. These two equations taken together with the parameter computation and updating steps make up the  agronomic model. [0036], equation 1 and [0040], equation 2 shows two different equations of the model used to update the prediction. Each involves physical (e.g. ground cover or crop factor) and empirical (e.g. hourly rainfall) conditions that impact soil conditions (e.g. soil moisture) in the field. [0054] describes performing the corrections using the observations using machine learning. The artificial intelligence model is taken to be the entire computation system of Anderson including equations 1 and 2 in [0036] along with the secondary computations required for using equations 1 and 2 (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]). Continuously updating the model is understood to correspond to developing the model.)
applying the diagnosed and predicted weather conditions, ([0036] indicates that the equation to use depends on whether the field is subject to the "raining" or "drying" state. As described below, equations 1 and 2 in paragraphs [0036] and [0040] are the core of the land surface model)
and the crop ([0040], equation 2 shows using a current crop factor to simulate soil response. [0031] describes the crop factor as being a measure of crop water uptake that is related to the crop stage. That is, the crop factor is a crop characteristic.)
and soil characteristics to ([0036], equation 1 shows using a current ground cover factor to simulate the soil response. [0030] describes the ground cover factor as considering crop canopy, residue, and tillage practice. Residue and tillage practice, in particular, are soil characteristics. [0036], equation 1 and [0040], equation 2 also show using SFi and SFo. As described in [0018], these acronyms stand for soil element inflow factor and soil element outflow factor. As described in [0035], these factors are related to water runoff and absorption by lower soil layers.))
a land surface model ([0036], equation 1 and [0040], equation 2 show two different models that are used to predict the response of the soil condition in the field according to whether or not it is raining (equation 1) or not raining (equation 2). A model which models the interface between land and atmosphere is a land surface model.)
to simulate an expected soil condition response, ([0036], equation 1 and [0040], equation 2 show two different models that are used to predict the response of the soil condition in the field according to whether or not it is raining (equation 1) or not raining (equation 2))
and applying one or more observations of field conditions and soil properties ([0054] describes using ground truth observation as an opportunity for the model to learn. The paragraph describes using the ground truth information and machine learning to correct the soil model, or rainfall measurements. The use of machine learning to identify the data or parameter that needs to be corrected based on an observation is taken to be the associating.)
that are indicative of variability in the soil’s suitability for the performance of the one or more specific field operations ([0051] describes ground truthing information as including, among other things, observations from humans or  in situ soil moisture sensors. Soil sensor readings provide an indication of variation of soil moisture content. [0050] describes the scouting missions (i.e. the observations) as being for determining whether or not a field is capable of being worked by, e.g., a fertilizer applicator without compacting the soil.)
from at least one of the particular field([0054] describes the correction being applied to the "current field" (i.e. the particular field))
and one or more other fields associated with the particular field, ([0054] also describes making the adjustments to similar/associated fields.)
at one or more times, ([0051] describes the ground truthing information being collected at least once.)
with the diagnosed and predicted weather conditions, simulated expected soil condition response, and the crop and soil characteristics, ([0054] describes using ground truth observation as an opportunity for the model to learn. The paragraph describes using the ground truth information and machine learning to correct the soil model, or rainfall measurements. The use of machine learning to identify the data or parameter that needs to be corrected based on an observation is taken to be the associating. [0051] describes ground truthing information as including, among other things, observations from humans or  in situ soil moisture sensors. Soil sensor readings provide an indication of variation of soil moisture content. [0050] describes the scouting missions (i.e. the observations) as being for determining whether or not a field is capable of being worked by, e.g., a fertilizer applicator without compacting the soil. [0054] describes the correction being applied to the "current field" (i.e. the particular field). [0054] also describes making the adjustments to similar fields. [0051] describes the ground truthing information being collected at least once. [0054] describes performing a correction to a field for a current rain event or for future rain events. [0054] describes identifying a likely source of a discrepancy (e.g. soil model or rainfall measurements) between the simulated and observed soil moisture. The discrepancy is an association between the modeled moisture and the observed moisture. [0054] describes adjusting the SFi and SFo functions (which are soil characteristics) using machine learning. The determination that these functions need to be updated is an association between the observation and these characteristics. [0054] further describes identifying similitude between field simulation elements. As described above, this includes a crop and  cover factors (i.e. crop characteristics). [0054] describes performing the corrections using the observations using machine learning.)
…to adjust one or more initial simulations of the expected soil condition response (Equations 1 and 2 in [0036] along with the secondary computations required for using equations 1 and 2 (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]) adjust the initial simulations of th expected soil condition response.)
…combining an analysis (The combined analysis is the application of equations 1 and 2 in [0036] and [0040] along with the secondary computations required for doing this (e.g. [0028]-[0032]) and the updating steps based on observations (e.g. [0054]). The inputs to the analysis are described below.)
of the diagnosed and predicted weather conditions, (Figure 1A element 34-1 shows the historical and forecasted weather being in the combined analysis. The historical and forecasted weather is further described above.)
the expected soil condition response, (Figure 1A, element 14 is the fast soil moisture estimator. This is the model described in [0036]-[0045] which is discussed above. It predicts the response of a soil moisture level to a weather event (raining or not raining))
…predict the expected soil condition response and soil property outcomes at current and future times in either the particular field or fields associated with the particular field; and… ([0034-0035] indicates that the prediction of soil condition described in detail above may be for current or future times.)
…to translate a combined analysis into a trafficability profile of soil compaction and structural capacity for access by and support for agricultural equipment for the performance of the one or more specific field operations; and ([0050] indicates that one of the indices may indicate "percent of field with little or no soil compaction from applicator". That is, the profile provides an indication of soil compaction and suitability for use by agricultural equipment. The whole map is being interpreted as the trafficability profile, whereas an "indicator" is being interpreted here as an index for a single field.))
…wherein a user performs the one or more specific field operations based on an augmented predicted soil suitability. ([0055-0056] describes using the soil trafficability index to generate an application mission and to dispatch fertilizer applicators to the fields that are the most ready. It is indicated that this may be performed. As described at [0014], the application mission may be performed by a human, perhaps aided by a computer.)
Anderson does not appear to explicitly teach
field operations comprising cultivation activity that includes at least one of tillage, irrigation, sowing, seeding, planting, cutting, windrowing and harvesting 
…by instantiating one or more neural networks configured to identify relationships between predictor data points in the crop and soil characteristics, the diagnosed and predicted weather conditions, and the expected soil condition response, and data points in associated outcomes from the one or more observations of field conditions and soil properties…, by training the one or more neural networks with data points taken at prior times from the particular field and at least one field associated with the particular field, and 
applying the one or more neural networks to predict the expected soil condition response and soil property outcomes 
…and predicted field condition and soil property outcomes from the one or more neural networks 
… matching user-provided feedback data to outputs of the one or more neural networks to refine a threshold representing the combined analysis between conditions favoring the performance of the one or more specific field cultivation operations, and not favoring the performance of the one or more specific field cultivation operations, based on a collection of the user-provided feedback data, wherein the refined threshold scales temporally respective to when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and 
applying the refined threshold to the one or more neural networks to augment the predicted soil suitability by creating user-optimized categorical trafficability predictions based on the collection of the user-provided feedback data,
However, Coopersmith—directed to analogous art—teaches
field operations comprising cultivation activity that includes at least one of tillage, irrigation, sowing, seeding, planting, cutting, windrowing and harvesting (Coopersmith, Abstract describes using machine learning algorithms to estimate soil conditions. This is further described in the introduction. In particular, page 94, left column, second to last paragraph indicates that: “For the purposes of this analysis, the notion of dryness represents a user-defined assessment with qualitatively consistent designations for a particular application. For example, diverse agricultural activities (crops, livestock, etc.) may possess different notions of acceptable soil conditions, but provided the algorithm is given training data consistent to one particular context, it will adapt appropriately. This current analysis focuses upon a general test case for agricultural soil drying, where ‘‘dry’’ implies that a given tract of farmland is viable for a particular type of work (e.g., planting, crop treatment, or harvesting) on a given day.”)
…by instantiating one or more neural networks configured to identify relationships between predictor data points in the crop and soil characteristics, the diagnosed and predicted weather conditions, and the expected soil condition response, and data points in associated outcomes from the one or more observations of field conditions and soil properties…, by training the one or more neural networks with data points taken at prior times from the particular field and at least one field associated with the particular field, and (Coopersmith, Section 3.1.3 on page 98 describes using boosted perceptrons (i.e., a plurality of perceptrons, which is a type of neural network) to predict field wetness or dryness (see also page 95, first full paragraph). Figure 3.1 provides an overview of the data sources used to train the models, which includes field readiness assessments, precipitation and potential evaporation, and NEXRAD Data. This data is described in more detail on pages 95-96, starting with the last paragraph of the left column on page 95 through the end of the subsection on page 96. The values related to soil evaporation fall within the broadest reasonable interpretation of crop and soil characteristics. The weather data falls within the broadest reasonable interpretation of diagnosed and predicted weather conditions. The values relate to soil evaporation falls within the broadest reasonable interpretation of expected soil condition response. The training data includes outcomes (e.g., a value on the scale shown in the left column on page 96) from observations of field conditions and soil properties by volunteers. This data is used to train the models. Section 2 on page 94 describes a case study in which particular fields/plots were used: “To the southeast are the largest plots maintained by EBI, upon which soil condition assessments were gathered.” These fields/plots are all located within the Energy and Biosciences Institute and are all within the Dfa microclimate. That is, they are all “associated”. Section 5, second paragraph further suggests using data from additional locations: “Follow-on research suggests that the wetting/drying process can be modeled at one location with insights applied at other locations that are similar in terms of hydroclimate and soil types”.)
applying the one or more neural networks to predict the expected soil condition response and soil property outcomes  (Coopersmith, Section 3.1.3 describes using a boosted perceptron algorithm to make the prediction described above with respect to pages 95-96. Section 3.2. indicates that the machine learning models (including the boosted perceptrons) are actually applied to make predictions as described above.)
…and predicted field condition and soil property outcomes from the one or more neural networks  (Coopersmith, Section 3.1.3 describes using a boosted perceptron algorithm to make the prediction described above with respect to pages 95-96. Section 3.2. indicates that the machine learning models (including the boosted perceptrons) are actually applied to make predictions as described above.)
matching user-provided feedback data to outputs of the one or more neural networks to refine [the neural networks] representing the combined analysis between conditions favoring the performance of the one or more specific field cultivation operations, and not favoring the performance of the one or more specific field cultivation operations, based on a collection of the user-provided feedback data; and (Section 5, page 103, right column, first full paragraph describes receiving feedback from users on the accuracy of the predictions. Since the feedback is prediction specific, it is matched to the prediction (i.e., output). The user feedback is necessarily collected. The feedback is provided on predictions as to whether or not the field is wet or dry as described above with respect to section 3, especially page 96. This notation of wet and dry represents conditions favoring or not favoring performance of one or more specific field cultivation operations. The feedback is used to update the data used to train the data which changes the model.)
…augment the predicted soil suitability by creating user-optimized categorical trafficability predictions based on the collection of the user-provided feedback data, (Section 5, page 103, right column, first full paragraph describes receiving feedback from users on the accuracy of the predictions. Since the feedback is prediction specific, it is matched to the prediction (i.e., output). The user feedback is necessarily collected. The feedback is provided on predictions as to whether or not the field is wet or dry as described above with respect to section 3, especially page 96. This notation of wet and dry represents conditions favoring or not favoring performance of one or more specific field cultivation operations. The feedback is used to update the data used to train the data which changes the model. A prediction from a model based on the user feedback is an augmented prediction based on user-optimized categorical trafficability predictions based on the collection of user-provided feedback.)
Coopersmith further teaches in section 3.1.3, especially with respect to equation (3.10) that a perceptron produces a classification by comparing a weighted sum to a threshold theta. Coopersmith teaches that the neural network is trained and that feedback may be used to correct the network.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Anderson to use a neural network as taught by Coopersmith and described above because Anderson suggests using a machine learning model (see Anderson, [0054]) and because “The performance [of the perceptrons] is quite similar to the KNN algorithm, as 92% of all points are classified correctly, and several dates with errors overlap between KNN and boosted perceptrons” (Coopersmith, page 101, first paragraph) and “KNN narrowly outperforms the boosted perceptron algorithm, failing to err even once outside of the confidence intervals constructed (Fig. 4.4). However, the boosted perception is much more likely to classify strongly, i.e. return a probability closer to 0% or 100%” (Coopersmith, section 4.4., third paragraph) and “Future growing seasons with additional data at more sites will determine whether KNN or boosted perceptrons emerges as the best practice for predictions of this nature” (Coopersmith, page 102, first paragraph). That is, the boosted perceptron performs similarly to the KNN and also provides stronger predictions. Coopersmith suggests performing future work to determine which is superior.
The combination of Anderson and Coopersmith does not appear to explicitly teach
…refine a threshold … wherein the refined threshold scales temporally respective to when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and applying the refined threshold to the one or more neural networks
However, Meier—directed to analogous art—teaches
…refine a threshold … wherein the refined threshold scales temporally respective to when the feedback is provided, the scaling being from an initial threshold state to a threshold state that is representative of a collective feedback of the system; and applying the refined threshold to the one or more neural networks (Abstract describes training a computer system to make decisions. [0125] describes performing a modification which may comprise changing a threshold, and further indicates that the underlying model may be a neural network. [0126] describes making a correction when on one or more corrective actions (i.e., user feedback) is received from the user. That is, the change is made temporally respective to when the feedback is provided. Since a threshold is a scalar value, any modification of the threshold is a scaling. [0127] describes updating the parameters using a gradient method. That is, the parameters are updated from an initial state to a state which reflects the feedback received up to that point (i.e., a collective feedback of the system). [0124] also indicates that the modifications may be based on an amount of time which has passed since a previous modification.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Anderson and Coopersmith to temporally refine the threshold as taught by Meier because this allows people with limited or no understanding of software coding to train a system as described in the Abstract. Note that while the majority of the disclosure refers to physical robotic actions, Meier contemplates application of the method to digital actions (see Meier [0155]).

Regarding claim 23, the rejection of claim 22 is incorporated herein. Furthermore, Anderson teaches
wherein the trafficability profile represents one or more indicators includes at least one of a ([0050] describes several indicators. See below for several of these.) numerical value representing field trafficability,([0050] provides an example of an indicator which provides a percent of field with little or no soil compaction from applicator. This represents a suitability for agricultural equipment since we are told  in [0050] that "For example, the policy of a fertilizer dealer may be to not apply fertilizer to a field unless the soil trafficability index is greater than 90%". That is, they will not use the applicator if the trafficability is too low.) a non-numerical index of field trafficability, and an indicator of soil suitability for agricultural equipment in the particular field. ([0050] provides an example of an indicator which provides a percent of field with little or no soil compaction from applicator. This represents a suitability for agricultural equipment since we are told  in [0050] that "For example, the policy of a fertilizer dealer may be to not apply fertilizer to a field unless the soil trafficability index is greater than 90%". That is, they will not use the applicator if the trafficability is too low.)

Regarding claim 24, the rejection of claim 23 is incorporated herein. Furthermore, Anderson teaches
wherein the one or more indicators further comprise at least one of an indicator of a risk of soil compaction, ([0050] describes indicating a percent of field that is at little risk of soil compaction.)an indicator of soil temperature over time, an indicator of soil moisture content over time, an indicator of soil productivity degradation from a compaction of soil, an indicator of soil structure damage from excessive density inhibiting plant root penetration and distribution, an indicator of excessive soil surface residue, and an indicator of organic matter content level.

Regarding claim 25, the rejection of claim 23 is incorporated herein. Furthermore, Anderson teaches
further comprising forcing the one or more indicators to temporarily adapt to the one or more observations of field conditions and soil properties([0053] describes modifying the next trafficability index generated by the scouting mission planner when it is determined that the observation and trafficability index do not match.)
 for a specified period of time.([0053] describes making this modification for the "next trafficability index". That is, this particular modification lasts a single time step. The time step is whichever unit is deemed appropriate for use in [0036].)

Regarding claim 26, the rejection of claim 23 is incorporated herein. Furthermore, Anderson teaches
further comprising forcing the one or more indicators to permanently adapt to the one or more observations of field conditions and soil properties.([0053] making the temporary adjustment by modifying the correction factors associated with one or more moisture factors. [0054] further describes using the ground truthing data to correct the performance of the model. Turning to Figure 1B, step 50 shows the decision step at which the observation and prediction are compared. When the answer is NO, this creates a loop (including elements from Figure 1A). This loop iterates, performing temporary adjustments until the answer at element 50 is YES. In this case, the last adjustment  of the parameters to determine the indicators is left in place (i.e. has been made permanent).)

Regarding claim 27, the rejection of claim 22 is incorporated herein. Furthermore, Anderson teaches
wherein the one or more observations of field conditions and soil properties are at least one of ground truth feedback of sampled soil moisture content and measurements of crop moisture content,([0051] describes the ground truth observations as including field elements and gives the example of soil moisture.  The crop factor is one of the elements influencing the prediction for the field and [0032] indicates that this includes information about crop water uptake (i.e. crop moisture content).) data captured by sensors on-board agricultural equipment, positional data received from transmitters installed on agricultural equipment, and satellite imagery data of a geographical area comprising the particular field.

Regarding claim 30, the rejection of claim 22 is incorporated herein. Furthermore, Anderson teaches
further comprising applying the trafficability profile of the soil compaction and structural capacity for access to and support for agricultural equipment ([0055] describes using the soil trafficability index/map to generate applicator missions. As described above, the soil trafficability index/map is the trafficability profile.)
to a decision support tool ([0055] describes the missions being generated by the application mission planner. This is the decision support tool.)
configured to provide one or more advisories of the field trafficability to a user.([0055] describes generating the application mission plan. [0002] describes the context for the invention as being to assist, e.g., a fertilizer applicator operator in deciding whether or not to apply fertilizer to a field. That is, the application mission plan is output as an advisory to the operator.)

	Claims 7-8, 17-18, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over “Anderson” (US 2007/0288167 A1, previously cited) in view of “Coopersmith” (Machine learning assessments of soil drying for agricultural planning), further in view of “Meier” (US 2015/0217449 A1), further in view of “Ethington” (US 2016/0232621 A1).

Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Anderson, Coopersmith and Meier does not appear to explicitly teach
wherein the crop and soil characteristics comprise crop and planting data that includes one or more of crop type data, growing season data comprising an anticipated length of the crop growing season and one or more anticipated harvest windows, and crop information generated from a crop growth model configured to indicate various stages of crop growth for the particular field.
However, Ethington—directed to analogous art—teaches
wherein the crop and soil characteristics comprise crop and planting data that includes one or more of crop type data,(Ethington, [0062] indicates that the system of Ethington determines soil moisture. [0064] describes "field-specific data" as going into the soil moisture computation. [0035] indicates that "field-specific data" includes a variety of data including (b) harvest data (e.g. crop type...).) planting data, ([0035] indicates that "field-specific data" includes (d) planting data.) growing season data comprising an anticipated length of the crop growing season and one or more anticipated harvest windows, and crop information generated from a crop growth model configured to indicate various stages of crop growth for the particular field.
Anderson and Ethington are analogous art because both are directed to agricultural intelligence systems. It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Anderson to consider crop type data and planting data as taught by Ethington. In [0030]-[0031], Anderson considers various factors that influence soil moisture including crop canopy and crop water uptake. The crop canopy and crop water uptake will depend essentially on both the crop type and on the planting data. That is, the data taught by Ethington would be useful in determining the data considered by Anderson.

Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of Anderson, Coopersmith, and Meier does not appear to explicitly teach
wherein the crop and soil characteristics comprise soil data that includes at least one of soil type, surface and subsurface drainage, and irrigation properties in the particular field.
However, Ethington—directed to analogous art—teaches
wherein the crop and soil characteristics comprise soil data that includes at least one of soil type,([0062] indicates that the system of Ethington determines soil moisture. [0064] indicates that this is done by considering at least the USDA classification of soil type.)surface and subsurface drainage, and irrigation properties in the particular field.([0062] indicates that the system of Ethington determines soil moisture. [0064] indicates that this is done by considering field-specific data. [0035] indicates that field-specific data includes (g) irrigation data.)
Anderson and Ethington are analogous art because both are directed to agricultural intelligence systems. It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Anderson to consider soil type and field irrigation properties. In [0018], Anderson describes computing soil element inflow and outflow factors, which are related to how quickly moisture flows into and out of a field. Both of these factors are influenced both by soil type (e.g. sandy soil will drain more quickly) and field irrigation properties (e.g. fields with channels for irrigation will also lose water via those channels). 

Claims 17-18 are substantially similar to claims 7-8, respectively, and are rejected with the same rationale in view of the rejection of claim 12, mutatis mutandis.

	Claims 28-29 are substantially similar to claims 7-8, respectively, and are rejected with the same rationale in view of the rejection of claim 22, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121